Citation Nr: 0122972	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  00-06 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Survivors' and Dependents' Education 
Assistance under Chapter 35, Title 38 United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military duty from August 1944 to June 
1946 and from January 1951 to September 1952.  The appellant 
is the veteran's widow.  

This appeal arose from a February 2000 rating action entered 
by the aforementioned VA regional office (RO), and was 
perfected for appeal in March 2000.  

The case was subsequently forwarded to the Board of Veterans' 
Appeals (Board) in Washington, DC and in June 2001 it was 
remanded to the RO for additional development.  The appeal 
has since been returned to the Board.  


REMAND

The veteran died in January 2000, while an in-patient at a 
facility identified as "Medical Center Shoals."  At the 
time of his death, he had no service-connected disabilities.  
The appellant is apparently of the view that the veteran died 
as a consequence of asbestosis.  She contends that the 
veteran was exposed to asbestos while serving in the Navy 
during World War II, which she presumes led to the onset of 
this disease.  

The evidence of record at the time this case was previously 
before the Board included the veteran's Certificate of Death 
which revealed that he died due to cardiopulmonary arrest as 
a consequence of acute B cell leukemia.  There was no 
indication in this document that asbestosis was implicated in 
the veteran's death.  The evidence also included a January 
2000 letter from a private physician who indicated that he 
had diagnosed the veteran to have asbestosis.  Attached to 
this letter were copies of reports of chest, abdomen, spine 
and pelvis CT scans dated in November 1999, which this 
physician indicated supported his diagnosis.  On the 
contrary, however, these records contained no diagnosis of 
asbestosis, but instead reflected that the veteran had right 
renal calculi, degenerative disease, degenerative disc 
diseases of the lumbar spine, arteriosclerosis, possible 
diverticulosis, and total situs inversus.  Thus, at the time 
of the Board's prior review, it was not entirely clear that 
the veteran actually had asbestosis during his lifetime, and 
even if he did, there was no indication that it played any 
role in his death.  

The above facts notwithstanding, the appellant's 
representative requested that the Board remand this case to 
the RO in order to ensure compliance with the Veterans Claims 
Assistance Act of 2000, that had been enacted in November 
2000.  This law, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001) with implementing 
regulations published at 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159), addresses 
notification requirements the VA must satisfy, it redefines 
the obligations of VA with respect to the duty to assist, 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

By its own terms, this change in the law is applicable to all 
claims filed on or after the date of its enactment, or filed 
before the date of enactment and not yet final as of that 
date.  Accordingly, it was applicable to this case, and in 
order to fulfill the obligations of this law, the Board 
remanded the appellant's claim in June 2001, providing 
specific instructions concerning the actions that were 
necessary to be taken.  The claims file has since been 
returned to the Board, and it contains no evidence that the 
actions requested in the Board's June 2001 remand have been 
accomplished, or even attempted. 

The Court has issued a precedential decision addressing 
situations in which the RO does not follow the directives 
contained in a Board remand.  The Court specifically 


held that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders, and imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand.  Furthermore, the Court held that where "the remand 
orders of the Board . . . are not complied with, the Board 
itself errs in failing to insure compliance."  Stegall v. 
West, 11 Vet.App. 268 (1998).  

Since in this case, it appears that the RO has not attempted 
or accomplished the development requested in the Board's June 
2001 Remand, the matter must again be returned to the RO for 
the following:  

1.  The RO should notify the appellant of 
the information and evidence needed to 
substantiate her claim and of what part of 
such evidence the Secretary will attempt 
to obtain on her behalf.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159, as published 
in 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001).  The notice should include 
informing her of the need for the 
following:

a.  releases for the veteran's 
complete treatment records from 
"Medical Center Shoals" and W. S. 
Hamer, Jr., M.D., Avalon Medical 
Center, 2400 Avalon Ave, Suite A., 
Muscle Shoals, AL 35661;

b.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for cardiovascular problems, 
acute B cell leukemia, or asbestosis 
from his separation from service to 
the date of his death in January 
2000; and

c.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
cardiovascular problems, acute B 
cell leukemia, or asbestosis from 
separation from service to the date 
of his death in January 2000, and 
the approximate dates of such 
treatment.  

2.  The RO should request all private 
treatment records for which the appellant 
provides releases, and associate with the 
claims file all VA treatment records for 
which she provides adequate identifying 
information.  

3.  The RO should contact the National 
Personnel Records Center with a request 
for the veteran's complete service 
medical and service personnel records.  
If no additional records are available, 
this should be documented.

4.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required by the 
Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001), with implementing regulations 
published at 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  If further action is 
required, that should be undertaken before 
readjudication of the claim is 
accomplished.



5.  The RO should then readjudicate the 
appellant's claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  

6.  If the decision with respect to the 
claim remains adverse to the appellant, 
she and her representative should be 
furnished a supplemental statement of the 
case which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations.  The appellant should then be 
afforded a reasonable period of time 
within which to respond thereto, after 
which the case should be returned to the 
Board.

Although no further action by the appellant is necessary, 
until otherwise informed, she has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


